   Case: 1:19-cv-00160-SNLJ Doc. #: 9 Filed: 06/16/20 Page: 1 of 2 PageID #: 54



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

JEFFREY J. O'NEAL,                                )
                                                  )
                Plaintiff,                        )
                                                  )
         V.                                       )          No. l:19-CV-160 SNLJ
                                                  )
MISSOURI DEPT. OF CORR., et al.,,                 )
                                                  )
                Defendants.,                      )

                                MEMORANDUM AND ORDER

      . Before the Court is plaintiff's motion for reconsideration of the dismissal of his

complaint. After reviewing the arguments raised by plaintiff, the Court will decline to alter or

amend the judgment of this Court. The Court concludes that plaintiff's motion fails to point to

any manifest errors of law or fact, or any newly discovered evidence. Instead, the motion can be

said to merely revisit old arguments. Plaintiff is therefore not entitled to reconsideration of the

dismissal of his complaint, and his motion will be denied.

       To the extent plaintiff is seeking leave to file an amended complaint, the Court denies

plaintiff leave to do so. Although a district court "should freely give leave [to amend] when

justice so requires, Fed. R. Civ. P. 15(a)(2), plaintiffs do not enjoy an absolute or automatic right

to amend" a complaint. United States ex rel. Roop v. Hypoguard USA, Inc., 559 F.3d 818, 822

(8th Cir. 2009) (internal quotation omitted). Moreover, "interests of finality dictate that leave to

amend should be less freely available after a final order has been entered." Id at 823; see also In

re Medtronic, Inc . , Sprint Fide/is Leads Prods. Liab. Litig., 623 F.3d 1200, 1208 (8th Cir. 2010)

("Post-dismissal motions to amend are disfavored."). Finally, to preserve the right to amend the

complaint, "a party must submit the proposed amendment along with its motion." Clayton v.
   Case: 1:19-cv-00160-SNLJ Doc. #: 9 Filed: 06/16/20 Page: 2 of 2 PageID #: 55



White Hall School Dist., 778 F.2d 457, 460 (8th Cir. 1985) (internal citation omitted). Plaintiff

did not do so.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion for reconsideration of the dismissal

of his complaint and for leave to amend [Doc. #8] is DENIED.

       IT IS FURTHER ORDERED that an appeal from this Order would not be taken in

good faith.

       Dated this ik!fJ._ day of June, 2020.



                                                STEPHEN N. L I ~ J R .
                                                UNITED STATES DISTRICT JUDGE




                                               2
